Citation Nr: 1700764	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-20 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to disability ratings for lumbar degenerative disc disease in excess of 20 percent prior to April 15, 2016, and in excess of 40 percent thereafter.

2.  Entitlement to an extension beyond March 1, 2011, for assignment of a temporary total evaluation based on a record of treatment for a service-connected condition requiring convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1978 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) with depression was granted by the RO in an August 2016 decision.  As such is a complete grant of the benefits sought on appeal, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDING OF FACT

On October 12, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal of all issues.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues of entitlement to disability ratings for lumbar degenerative disc disease in excess of 20 percent prior to April 15, 2016, and in excess of 40 percent thereafter, and entitlement to an extension beyond March 1, 2011, for assignment of a temporary total evaluation based on a record of treatment for a service-connected condition requiring convalescence by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In an October 2016 statement, the Veteran requested that the Board dismiss his appeal of the issues of entitlement to disability ratings for lumbar degenerative disc disease in excess of 20 percent prior to April 15, 2016, and in excess of 40 percent thereafter, and entitlement to an extension beyond March 1, 2011, for assignment of a temporary total evaluation based on a record of treatment for a service-connected condition requiring convalescence.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal of the issues of entitlement to disability ratings for lumbar degenerative disc disease in excess of 20 percent prior to April 15, 2016, and in excess of 40 percent thereafter, and entitlement to an extension beyond March 1, 2011, for assignment of a temporary total evaluation based on a record of treatment for a service-connected condition requiring convalescence and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and they are dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).








							(CONTINUED ON NEXT PAGE)


ORDER

The appeal of the issues of entitlement to disability ratings for lumbar degenerative disc disease in excess of 20 percent prior to April 15, 2016, and in excess of 40 percent thereafter, and entitlement to an extension beyond March 1, 2011, for assignment of a temporary total evaluation based on a record of treatment for a service-connected condition requiring convalescence are dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


